Citation Nr: 1636239	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  10-10 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kenneth M. Ciardiello, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the Unites States Army from March 1971 to March 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Board notes that the Veteran requested a hearing before the Board and was scheduled for such, but thereafter withdrew his request.  See September 2011 Correspondence; see also 38 C.F.R. § 20.704(e). 

The issue of entitlement to service connection for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have left ear hearing loss for VA compensation purposes.


CONCLUSION OF LAW

The criteria for entitlement to service connection for left ear hearing are not met.  
38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for left ear hearing loss.  He contends that this disability was caused in service during his time as a rifleman, where he was exposed to mortar fire, rifle fire and grenade explosions.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir 2004).

The Board finds that service connection for left ear hearing loss is not warranted because no current hearing disability exists.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even if disabling loss is not demonstrated at separation, a veteran may establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  In the absence of proof of a current disability, however, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  To be present as a current disability, there must be evidence of the condition at some time during the claim period.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Here, there is no competent medical evidence that the Veteran has had a left ear hearing loss disability, as defined above, at any point during the appeal period.  He was afforded a VA examination in connection with his hearing loss claim in January 2009, which revealed the following left ear pure tone thresholds (in decibels):




HERTZ



500
1000
2000
3000
4000
LEFT
20
10
10
5
5

Speech audiometry revealed a Maryland CNC speech discrimination score of 96 percent in the left ear.  These findings do not demonstrate left ear hearing loss for VA compensation purposes.  38 C.F.R. § 3.385.  

The Board notes that the Veteran also submitted a private hearing test performed by Industrial Paramedical Services, Inc. in December 2005.  Although this test includes an audiogram, it is unclear whether the Maryland CNC controlled speech discrimination test was employed.  The Board need not seek clarification in this regard, as certified audiometric technicians perform audiometric testing for Industrial Paramedical Services, Inc., and VA requires that examinations for hearing impairment be conducted by a state-licensed audiologist.  See http://www.hearingtestlabs.com/hearingtests.htm; see also 38 C.F.R. § 4.85(a).  Although the company's website notes that audiologists review any abnormal hearing testing results, and the report in this case has been reviewed, this does not eschew VA's requirement that the test itself be performed by a state-licensed audiologist.  Accordingly, the December 2005 hearing test report is inadequate for rating purposes, and cannot be considered in the instant case.  38 C.F.R. § 4.85(a).  

Additionally, while the Veteran is competent to report the symptoms he observes, such as decreased hearing ability, he is not competent to report that he has a hearing loss disability, because such a determination requires specific audiometric findings.  Jandreu v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, notwithstanding his assertion that he has a left ear hearing loss disability, the audiometric evidence reflects that the Veteran does not have a current hearing loss disability for VA purposes.  See Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes). 
As application of 38 C.F.R. § 3.385 reflects that the Veteran does not have a current left ear hearing loss disability, service connection for this disability cannot be granted.  Brammer, 3 Vet. App. 223.


ORDER

Entitlement to service connection for left ear hearing loss is denied. 


REMAND

The right ear hearing loss claim must be remanded to obtain an addendum medical opinion.  

During the January 2009 VA examination, the examiner opined that it was less likely than not that the Veteran's right ear hearing loss was due to his in-service noise exposure for two reasons:  (1) because the Veteran's hearing was normal at the time of separation, and (2) because there were no changes in the auditory thresholds in either ear between entrance and separation from service.  The examiner's statement that there were no changes in the auditory thresholds is inaccurate, because the Veteran's service records clearly show a slight change in hearing results between entrance and separation from service under the 1000, 2000, and 4000 Hz frequencies.  Compare 1971 Entrance Examination, with 1973 Separation Examination.  Accordingly, this part of the examiner's reasoning is inadequate.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).

The Board also finds that the January 2009 VA examiner's negative nexus opinion is inadequate because he explained that the Veteran's hearing was within normal limits at separation.  However, service connection for hearing loss disability is not precluded by normal hearing at separation.  See Hensley, 5 Vet. App. 155.  Thus, a new addendum opinion must be obtained.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 
In this regard, of record is a January 2007 opinion provided by private physician Dr. T.A.  In his opinion, Dr. T.A. stated that the Veteran's hearing loss was "probably" related to in-service noise exposure "especially since [his] right ear was exposed to artillery sound more than the left."  Without any other rationale or supporting data, the physician's use of "probably" renders his opinion speculative and of little probative value.  Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 304 (2008). 

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's file to the January 2009 VA examiner (or other qualified audiologist, if unavailable) for preparation of an addendum opinion regarding the etiology of the Veteran's right ear hearing loss.  The entire claims file must be reviewed by the examiner.  No additional examination is necessary, unless the examiner determines otherwise. 

The examiner should opine as to whether it is at least as likely as not (50 percent probability or higher) that the Veteran's right ear hearing loss had its onset in, or is otherwise related to, active service, including acoustic trauma sustained therein.  The examiner should note that the absence of evidence of a hearing disability during service is not always fatal to a service connection claim.  

In providing the requested opinion, the examiner should review and consider the following: (1) the Veteran's reports of in-service acoustic trauma; (2) the 1971 entrance and 1973 separation audio test results and significance of the threshold shifts shown; (3) the January 2007 private opinion provided by Dr. T.A.; and (4) the lay statements offered by the Veteran and his wife concerning the onset of his hearing loss symptoms.  See VA Form 9. 

A clear rationale for all opinions should be provided, as well as a discussion of the facts and medical principles involved.

2. After completing the above actions and any other development deemed necessary, readjudicate the claim and issue a Supplemental Statement of the Case, as appropriate.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


